Title: From Benjamin Franklin to George Croghan, 14 April 1767
From: Franklin, Benjamin
To: Croghan, George


Sir
London, April 14. 1767.
I received your Favour of Jany. 16. with the Copy of your Report to Sir William Johnson, and one Letter of later Date, all which I communicated to Lord Shelburne. I delivered him also your Letter that was directed to him. I wish more Attention was paid here to what is recommended by People acquainted with America, and particularly that more could be expected in consequence of your Representations; but ’till our Ministry feels itself a little better settled, and has more time to spare from defending itself to think of such distant Objects, I doubt little will be done. You have doubtless render’d great Service to Government by your Negociations among the Indians. I take every Opportunity of mentioning it, and I hope you may in time obtain some suitable Reward. I thank you heartily for the Information and Entertainment I received by reading your Journals, and am, with great Regard, Sir, Your most obedient humble Servant
B Franklin
Col. Geo. Croghan

 Addressed: To / Col. George Croghan / at / Philadelphia [Philadelphia struck out and Johnson Hall substituted] / via New York, / per Packet
